UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4373



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS GUEVARA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Henry E. Hudson, District Judge.
(CR-01-270)


Submitted:   October 15, 2003             Decided:   October 30, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, SAMPSON LAW FIRM, P.L.C., Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, John S. Davis,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesus    Guevara   appeals   his   conviction   and   sentence   for

membership in a conspiracy to distribute cocaine, in violation of

21 U.S.C. § 846 (2000).     On appeal, Guevara asserts the district

court erred in permitting the Government to admit inadmissible

hearsay into evidence.    We review this claim for plain error.       Fed.

R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731-32

(1993).   This claim is meritless.      Guevara fails to establish the

admission of the challenged testimony affected the outcome of his

proceedings.    Olano, 507 U.S. at 733-37.

     Accordingly, we affirm Guevara’s conviction and sentence.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                                                AFFIRMED




                                    2